We concur in the disposition of this appeal and in the opinion of Associate Justice Sutton, except that portion of the opinion relating to the property owners' challenge of the purpose for which the property was condemned and as used. As stated in Justice Sutton's opinion, Art. 3264 Vernon's Statutes required the City to state the purpose for which it intended to use the property. This it did in the resolution of the City, approved May 1, 1946, authorizing and requiring the City Attorney to file condemnation proceedings and in its statement in condemnation filed on May 15, 1946. The intended use was stated to be for the purpose of construction of a public auditorium. There is no contention that such use is not a public use. Appellee alleged that the sole purpose for which the property was sought to be condemned and appropriated was for constructing and maintaining an automobile pound, to be used by the City for storage of impounded motor vehicles, impounded by the City in connection with the enforcement of its ordinances, rules, and regulations with reference to the use of such vehicles and was actually being used for such purpose.
In our opinion, the issue quoted in Justice Sutton's opinion, inquiring whether the City did not intend to use the property for a municipal auditorium at the time it filed condemnation proceedings, was not raised by the evidence. The mere fact that the City had used the property for an automobile pound since taking possession of it is insufficient to raise such issue. A temporary use for such purpose is not inconsistent with an original intention to use it for an auditorium ; — an intention which could consistently continue, notwithstanding such temporary use. The plans of the Civic Center prepared by the City Engineer, showing the auditorium located on other property north of Royal Street constitute no evidence of such intention, since such plans had never been approved by the City Council and, also, because, from Major Wood's testimony, it appears that even though the auditorium should be located as shown by the plans, the property in suit could and probably would be used for necessary parking space in connection with use of the auditorium and other buildings.
We think, however, that any evidence which might tend to show that, at the time the City sought to condemn the property, it did not intend to use it for a public auditorium is inadmissible in this proceeding and that the Court erred in failing to sustain the City's exceptions to defendant's allegations to this effect; in admitting any evidence which might tend to prove such allegations and in submitting the issue above quoted. The rule is well settled in this State, "that where the use for which property is sought to be taken under the power of eminent domain is public, the necessity and expediency of exercising the power, and the extent to which the property thereunder is to be taken, are political or legislative, and not judicial, questions, the legislative determination of which is conclusive, and not reviewable, by the courts. Those questions rest wholly within the legislative discretion." West v. Whitehead, Tex. Civ. App. 238 S.W. 976, loc. cit. 978, Writ Refused; Housing Authority v. Higginbotham, 135 Tex. 158, 143 S.W.2d 79, 130 A.L.R 1053; Schooler v. State, Tex. Civ. App. 175 S.W.2d 664, loc. cit. 669, W. R. W. M. The City has determined that the use for which it seeks to condemnn is for the construction of a public auditorium, as evidenced by the resolution of May 1, 1946, and its statement filed in the condemnation proceeding. If it had any ulterior motive as to its intended use of the property, the better rule and usual practice is that such may not be shown in the condemnation proceeding. Lewis, Eminent Domain, Third Edition, Vol. 2, Page 1070, Sec. 606; 18 Am. Jur., Page 973, Section 329; Johnson v. Baltimore, 158 Md. 93, 148 A. 209, 66 A.L.R 1488. *Page 158